Citation Nr: 1341720	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sinusitis.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for hearing loss of the right ear.  

4.  Entitlement to service connection for hearing loss of the left ear.  

5.  Entitlement to a rating in excess of 50 percent for migraine headaches.  

6.  Entitlement to rating in excess of 30 percent for major depressive disorder.  

7.  Entitlement to a rating in excess of 10 percent for facial twitch.  

8.  Entitlement to an initial compensable rating for dislocation of the left middle finger.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his grandmother, and two former supervisors


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from August 2003, November 2008, June 2010, September 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The RO denied the Veteran's claim for a rating in excess of 30 percent for migraine headaches in the August 2003 rating decision.  By way of a June 2005 rating decision, the RO increased the disability rating for the migraine headaches to 50 percent disabling, effective July 9, 2001.  In a December 2006 rating decision, the RO granted service connection for the Veteran's facial twitching and evaluated it as noncompensably disabling and combined it with the already service-connected migraine headaches.  In December 2007, the RO granted a separate compensable rating of 10 percent for the service-connected facial twitching.  The Veteran's claim for major depressive disorder was also granted, and evaluated as 30 percent disabling, in the December 2007 rating decision.  The rating for the migraine headaches is an issue on appeal from the August 2003 decision.

The November 2008 rating decision denied a rating in excess of 10 percent for the facial twitch, as well as a rating in excess of 30 percent for major depressive disorder.  The June 2010 rating decision granted the Veteran's claim for service connection for dislocation of the left middle finger and evaluated it as noncompensably disabling.  In the September 2010 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  Finally, in the December 2010 rating decision, the RO denied the Veteran's petition to reopen claims of service connection for a sinus condition and bronchitis on the basis that the evidence was not new and material.  After receiving notice of these determinations, the Veteran perfected separate but timely appeals with respect to the aforementioned denials and the case has been referred to the Board for appellate review.  

The November 2008 rating decision also denied a claim for a total disability rating based on individual unemployability (TDIU).  While this issue was included in the Veteran's January 2009 notice of disagreement (NOD) and a February 2010 statement of the case (SOC), the Veteran did not include this on his February 2010 substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, this issue is not before the Board.  

In an August 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the Louisville RO.  In an April 2013 letter, the RO notified the Veteran as to the date, time, and location of his hearing.  The letter also provided the Veteran with the option to request a different type of hearing or withdraw his hearing request altogether.  In correspondence dated in May 2013, the Veteran withdrew his request for a hearing.  See 38 C.F.R. §20.702(e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  The Board observes, however, that the Veteran, his wife, his grandmother, and two former supervisors provided sworn testimony during a hearing before an RO hearing officer in September 2005.  A transcript of this hearing is of record and has been reviewed.  (The hearing addressed, among other things, issues that were later decided by the Board in an April 2010 decision.  The rating for migraine headaches was not decided in April 2010 and still remains on appeal.)

In January 2013, the Veteran, through his representative, filed a motion to advance his appeal due to financial hardship.  His appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c)(2013) and 38 U.S.C.A. § 7107(a)(2) (West 2002).  

The decision below reopens the previously denied claims of service connection for sinusitis and bronchitis.  The underlying claims of service connection will be addressed in the remand that follows the decision below.  Also, the issues of entitlement to service connection for right ear hearing loss, an increased rating for migraine headaches and an increased rating for facial twitch are also addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  An April 2010 Board decision denied service connection for sinusitis on the basis that the Veteran was not shown to have a chronic disability of the sinuses that was incurred in, or causally or etiologically related to his military service.  

2.  The evidence received since the April 2010 Board decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating the claim for service connection for sinusitis.  

3.  An April 2010 Board decision denied service connection for bronchitis on the basis that the Veteran was not shown to have a chronic disability of the lungs or a diagnosis of chronic bronchitis that was incurred in, or causally or etiology related to his military service.  

4.  The evidence received since the April 2010 Board decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating the claim for service connection for bronchitis.  

5.  The Veteran does not have hearing loss impairment of the left ear for VA purposes.  

6.  The Veteran's major depressive disorder is manifested by such symptoms as a depressed mood, anxiety, anger, irritability and feelings of low self-esteem.  However, such symptoms as a flattened affect; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships have not been shown.  

7.  The Veteran's dislocated left middle finger disability is manifested by painful motion and limited movement with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; this was first shown July 23, 2012.


CONCLUSIONS OF LAW

1.  The April 2010 Board decision, which denied service connection for sinusitis and bronchitis, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.303, 20.1100 (2013).  

2.  The evidence received subsequent to the April 2010 Board decision is new and material, and the previously denied claims for service connection for sinusitis and bronchitis are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2013).  

3.  The Veteran does not have hearing loss in the left ear that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A.§§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  

4.  The criteria for a rating in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2013).  

5.  The criteria for an evaluation of 10 percent for the dislocated left middle finger beginning July 23, 2012, have been met; a compensable rating prior to July 23, 2012, is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5226, 5229 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In letters dated in September 2008 and August 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  In addition, in each letter, the RO advised the Veteran of the additional notification requirements imposed by the Court in Dingess/Hartmen v. Nicholson, 19 Vet. App. 473 (2006).  In particular, the September 2008 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorders.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, through the August 2010 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection for hearing loss.  

The Board also notes that the claim for a higher rating for the service-connected dislocation of the left middle finger stems from the Veteran's appeal of the initial rating and effective date assigned by the RO following the award of service connection.  In such cases, further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 (noting that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated"); see also Dunlap. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

In that regard, the Board finds that the notification requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  A review of the record indicates that the Veteran was duly provided notice of the decisions on appeal, as well as an explanation of the procedure for obtaining appellate review of the decisions.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the applicable legal criteria in the August 2012 Statement of the Case.  The Board also notes that neither the Veteran nor his representative has raised any allegation of any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issues decided herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claims adjudicated herein.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  In addition, the Veteran had the opportunity to testify before the Board in June 2013, but withdrew his hearing request before the date of the hearing.  

The Veteran has also been afforded VA medical examinations for his claimed disorders on several occasions, most recently in January 2012 for his major depressive disorder, and July 2012 for the dislocated left middle finger.  The Board acknowledges the Appellate Brief submitted by the Veteran's representative requesting more recent VA examinations for both these disorders.  However, the Veteran's representative mistakenly identified the October 2008 and May 2010 examinations as the last VA examinations conducted with respect to these disorders.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of his service-connected disorders since the Veteran was last examined in January and July 2012.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

In addition, the Veteran was afforded VA examinations in connection with his claim for service connection for hearing loss in December 2010 and February 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on audiological examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Claims to Reopen

In the current appeal, the Veteran maintains that his sinus condition and bronchitis were incurred during his period of active service.  In this regard, the Board notes that review of the claims folder reveals that service connection for sinusitis and bronchitis was denied in an April 2010 Board decision.  The Board's decision in the matter is final.  See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100.  The Veteran filed an application to reopen his claims seeking service connection for sinusitis and bronchitis in October 2010.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications to reopen filed after August 29, 2001, as was the application to reopen in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Although it appears that the RO did not reopen the Veteran's claims for service connection for the above-referenced claims, the Board is not bound by these determinations and is, in fact, required to conduct an independent analysis in claims involving final decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the guidelines discussed below, the Board finds that the Veteran has submitted new and material evidence in connection with his claims for service connection for sinusitis and bronchitis  

As previously noted above, the Veteran's claims of service connection for sinusitis and bronchitis were last considered and denied in the April 2010 Board decision.  In that decision, the Board determined that the Veteran did not have a current chronic disability pertaining to his sinuses.  The Board also determined that the Veteran did not have a current chronic disability of his lungs or a diagnosis of chronic bronchitis.  The evidence associated with the Veteran's claims file at the time of this decision included the Veteran's DD 214 and his service treatment records; VA outpatient records dated from May 1997 to 2008; private treatment records and progress notes issued by the Veteran's primary care provider, E.G., M.D., and dated from 2000 to 2009, and from Louisville Neurology Associates, dated from October 2006 to May 2007; and the October 2005 and October 2008 VA examination reports.  

The evidence associated with the claims file subsequent to the April 2010 Board decision includes duplicate private treatment records and more recent progress notes issued by Dr. E.G., and dated from 2009 to 2011; a handwritten statement signed by Dr, E.G. and dated in December 2010; a December 2010 private treatment report from the Ear, Nose and Throat specialist, G.A, M.D.; a May 2011 VA examination report; and VA outpatient records dated from 2008 to 2012.  

Progress notes dated in June 2009, August 2009 and November 2009 demonstrate that the Veteran was seen at his physician's office with complaints of sinus problems.  He was diagnosed with having sinusitis during these treatment visits.  In what appears to be a handwritten statement submitted and signed by the Veteran's primary care physician, Dr. E.G. noted that he had been the Veteran's treating physician since 2000, and had treated the Veteran for sinusitis and bronchitis on several of these visits.  According to Dr. E.G., after the Veteran's most recent visit, he referred the Veteran to a more advanced ear, nose and throat specialist for treatment of these conditions.  See December 2010 Handwritten Statement from Dr. E.G.  In addition, VA outpatient records dated in January 2011 reflect that the Veteran presented at the Emergency Department with complaints of congestion, bloody sinus drainage, cough and wheezing.  After evaluating the Veteran, the attending physician assessed him with sinusitis and provided him medication to help alleviate his symptoms.  

Additionally, the Veteran was afforded a VA Nose, Sinus, Larynx, and Pharynx examination in May 2011, at which time the VA examiner evaluated the Veteran and diagnosed him with having chronic sinusitis and bronchitis with turbinate hypertrophy.  

The Board has reviewed the evidence associated with the claims file subsequent to the April 2010 Board decision and finds that the majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board finds that this evidence is relevant in establishing that the Veteran currently has diagnoses of sinusitis and bronchitis.  In determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the April 2010 Board decision denied the claims on the basis that there were no current chronic disabilities of the sinuses or lungs and no diagnosis of bronchitis, this new evidence relates to an unestablished fact necessary to substantiate the claims.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claims for service connection for sinusitis and bronchitis.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying claims for service connection for these disorders can be addressed.  

Service Connection-Left Ear Hearing Loss

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran contends that he experiences hearing loss that is attributable to noise exposure during his period of active duty.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left ear hearing loss.

During the September 2010 VA examination, the Veteran relayed a history of noise exposure while serving as a ship serviceman in the military, and attributed his hearing loss to his exposure to extreme noises and sounds produced by aircraft engines and gunfire.  

Relevant medical evidence consists of the Veteran's service treatment records as well as reports of VA audiological examinations conducted in December 2010 and February 2012.  

Turning to the Veteran's service treatment records, the Board notes that on the January 1990 examination conducted pursuant to his enlistment in the U.S. Navy, the clinical evaluation of the Veteran's ears, nose and throat was shown to be normal, and the Veteran did not indicate that he had or had had any hearing loss or ear, nose, or throat trouble.  In addition, the Veteran had a hearing loss profile of 'H1' at the time of his examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On the January 1990 entrance audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
30
40
LEFT
0
0
0
20
0

The Veteran's service treatment records also include a February 1990 Reference Audiogram and one Hearing Conservation Sheet dated in December 1993.  The Reference Audiogram reflects that the Veteran underwent an authorized audiological evaluation, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 0, 0, 10, 30 and 40.  For the left ear, auditory thresholds in the same frequencies were recorded as 5, 0, 0, 20 and 5.  The Veteran did not mark whether he was provided with any form of hearing protection.  

Soon thereafter, the Veteran participated in a Hearing Conservation training program.  In the December 1993 Hearing Conservation Data sheet, the Veteran provided the location where he worked.  An authorized audiological evaluation was also conducted, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as15, 10, 15, 30 and 35.  For the left ear, auditory thresholds in the same frequencies were recorded as 15, 10, 5, 25, and 10.  

At the December 1993 separation examination, although the clinical evaluation of his ears and drums was shown to be normal, the Veteran did report a history of ear, nose or throat trouble in his medical history report.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
35
LEFT
15
10
5
25
10

These in-service audiological evaluations did not reflect a left ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2013).  

Review of the post-service treatment records reflect that the Veteran was first afforded a VA audiological examination in September 2010.  The audiologist reviewed the claims file and interviewed him regarding his background as well as his medical history.  However, upon conducting an audiological evaluation of the Veteran, the VA examiner determined that the audiometric results were unreliable and inconsistent, and recommended that the Veteran undergo further evaluation at another time.  The Veteran was afforded another VA audiological examination in December 2010, at which time, he provided his military history, and described his in-service exposure to loud noises and sounds while working with aircraft carriers and jets even while wearing hearing protection.  On the audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
55
LEFT
20
15
20
25
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with having normal to moderately severe sensorineural hearing in the right ear and clinically normal hearing in the left ear.  

The Veteran was afforded another VA audiological examination in February 2012, at which time he underwent another audiological evaluation.  On the audiogram, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
30
65
60
LEFT
20
20
15
25
25

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  Based on these results, the VA examiner diagnosed the Veteran with sensorineural hearing loss in the right ear and normal hearing in the left ear.  

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hearing loss in the left ear.  In addition to the lack of evidence establishing that left ear hearing loss manifested during service or closely thereafter, the medical evidence does not show the Veteran to currently have such an impairment as defined by VA.  The December 2010 and February 2012 VA audiological examination results demonstrate that the Veteran did not meet the requirements under 38 C.F.R. § 3.385 for left ear hearing loss impairment for VA compensation purposes.  

VA has asked the Veteran to submit evidence of current bilateral hearing loss.  The evidence does not reflect a hearing impairment of the left ear, and the Veteran has not submitted any medical evidence of currently diagnosed left ear hearing loss.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Because the medical evidence in the current appeal does not establish that the Veteran has hearing impairment in the left ear as defined by VA at any point during the pendency of his claim, the Board finds that he has not been shown to have a current hearing loss in the left ear that manifested during service or is causally or etiologically related to an event, disease, or injury in service.  

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for service connection for hearing loss in the left ear.  In reaching this conclusion, the Board finds of particular significance the fact that the claims folder contains no competent evidence of current hearing impairment in the left ear as defined by VA.  38 C.F.R. § 3.385.  Therefore, the benefit-of-the-doubt doctrine is not helpful to the Veteran, and the claim of service connection for hearing loss of the left ear must be denied.  38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54.  

Rating Claims

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Dislocation of the Left Middle Finger

The Veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran asserts that he is entitled to an initial compensable rating for his service-connected dislocation of the left middle finger.  In the June 2010 rating decision, the RO granted service connection for the dislocated left middle finger disability, and evaluated it as noncompensably disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5226.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be 'built-up' as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be '99' for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2013).  Here, the Veteran's disability is not specifically listed in the rating schedule and is therefore rated analogous to a disability in which not only the functions are affected, but the anatomical location and symptoms are closely related.  The Veteran's service-connected left middle finger disability is currently evaluated under Diagnostic Code 5226 for ankylosis of the middle finger.  An evaluation of 10 percent is the maximum allowed under Diagnostic Code 5226.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2013).

Since the effective date for the disability is October 19, 2001, the Board must consider any changes to Diagnostic Code 5226 from 2001 to the present.  

From 1979 to 2002, Diagnostic Code 5226 provided an evaluation of 10 percent for favorable or unfavorable ankylosis of the middle finger for either the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002).  (Ankylosis of both the metacarpophalangeal and proximal interphalangeal joints, with either joint in extension or in extreme flexion, will be rated as amputation.  Ankylosis of both the metacarpophalangeal and proximal interphalangeal joints, even though each is individually in favorable position, will be rated as unfavorable ankylosis.  With only one joint of a digit ankylosed or limited in its motion, the determination will be made on the basis of whether motion is possible to within 2 inches (5.1 cms.) of the median transverse fold of the palm; when so possible, the rating will be for favorable ankylosis.  Extremely unfavorable ankylosis will be rated as amputation under Diagnostic Codes 5152 and 5156.  38 C.F.R. § 4.71a (2002).)

Effective from August 26, 2002, Diagnostic Code 5226 provided an evaluation of 10 percent for favorable or unfavorable ankylosis of the middle finger of either hand.  The rating schedule indicates that VA can also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2013).  

Under the new criteria, for the long finger (digit III), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" (2013).  Additionally, the rating criteria for evaluating ankylosis of the long finger provide that, if both the MCP and the PIP joints of the digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the disability should be evaluated as an amputation without metacarpal resection at the PIP joint or proximal thereto.  If both the MCP and the PIP joints of a digit are ankylosed, the disability should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MCP or PIP joints is ankylosed, and there is a gap of more than two inches (5.1 centimeters (cm.)) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, the disability should be evaluated as unfavorable ankylosis.  If only the MCP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, the disability should be evaluated as favorable ankylosis.  

The new rating criteria also provide evaluations for limitation of motion of individual fingers.  For the long finger, a 10 percent evaluation is provided for limitation of motion, with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, whether it affects the minor or the major hand.  A noncompensable evaluation is provided where there is limitation of motion, with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees, whether it affects the minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2013).

It is noted that degenerative arthritis established by X-ray evidence will also be rated on the basis of limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  

In this case, the Board finds that the Veteran's service-connected left middle finger has been manifested by painful movement throughout the appeal period.  

Review of several VA emergency room visits show that in addition to the headaches which prompted his visits to the emergency room, the Veteran also complained of pain in his left middle finger.  An incidental diagnosis of tendonitis was noted in one of these reports.  During the October 2005 VA examination, the Veteran provided his military history and reported to have injured his left finger during a game of football in service.  According to the Veteran, he dislocated the left finger and the in-service healthcare provider treated it by relocating it and through manipulation and a splint.  On physical examination, although the Veteran experienced pain on palpation with movement of the finger, he was shown to have full range of motion of the left middle finger.  The examiner noted that while the Veteran experienced discomfort on repetitive motion, he did not have functional loss as he exhibited full flexion and extension in the left middle finger in all joints.  X-rays of the finger taken at that time were also shown to be normal.  

The Veteran was afforded another VA examination in connection with his left middle finger injury in June 2010.  During the examination, the Veteran reported to experience flare-ups of joint symptoms in the PIP joint of the left middle finger at the end of each day, and stated that carrying mail at work served to precipitate his pain, while rest and medication helped alleviate it.  On physical examination of the left middle finger, the Veteran was shown to have flexion to 90 degrees and extension to 0 degrees.  According to the examiner, extension of the distal interphalangeal (DIP) joint, the PIP joint and the MCP joint was normal, and there was no gap between the long finger and the proximal transverse crease of the hand on maximal flexion of the finger.  The examiner further noted no deformities or ankylosis in any of the fingers, and observed no evidence of swelling, warmth or erythema in the left middle finger.  Although the examiner observed objective evidence of pain on repetition, he did not detect any additional loss of range of motion on repetitive motion.  The Veteran also underwent an x-ray of the left middle finger PIP joint, the results of which were negative for any abnormalities.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with having a dislocated left middle finger with subjective complaints of pain and no evidence of osteoarthritis of any joints of the left hand.  

In July 2012, the Veteran underwent another VA examination, at which time he reported to experience ongoing pain and swelling in his left middle finger on a daily basis.  On a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain level at a 9 1/2.  Upon physical examination, the Veteran reported to have pain with movement of his left long finger, but was still able to make a full fist.  The examiner noted that there was a gap of less than one inch between the fingertip of the left long finger and the proximal transverse crease of the palm during flexion of the left long finger.  However, according to the examiner, painful motion began at a gap of one inch (2.5 centimeters).  The examiner did not observe any limited movement on extension of the fingers, nor did he find evidence of pain on extension of the left middle finger.  The examiner further noted no evidence of additional limitation of motion of the left middle finger after repetitive motion.  Although the examiner noted no limitation of extension in the index finger or long finger post repetitive use, she did note weakened movement and pain upon movement of the left middle finger post repetitive use.  The Veteran also reported to experience tenderness or pain to palpation in the joints or soft tissue of the left hand.  The examiner observed no signs of ankylosis involving the hands, and on muscle strength testing, the Veteran's hand grip strength was shown to be 4/5.  When asked whether the Veteran's hand, finger or thumb condition led to functional impairment of the extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, the examiner responded in the negative.  The examiner also reviewed the diagnostic test results, and noted that the findings were clear for any abnormalities in the left hand and left middle finger.  

As noted above, the Veteran's service-connected left middle finger disability has been evaluated as noncompensable under Diagnostic Code 5226, pertaining to ankylosis.  The October 2005 VA examiner noted that the Veteran had full range of motion of the left middle finger, and exhibited full flexion and extension in the left middle finger in all joints.  Additionally, both the June 2010 and July 2012 VA examiners found no evidence of ankylosis in the Veteran's left middle finger; thus, there is no evidence of ankylosis in the MCP or PIP joints of the left middle finger.  As such, a compensable evaluation for the Veteran's left middle finger disorder is not warranted under Diagnostic Code 5226.  

The Board has also considered whether the Veteran's left middle finger disability could be evaluated as an amputation.  As explained in the rating criteria for evaluation of ankylosis or limitation of motion of single or multiple digits of the hand, if both the MCP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the disability should be evaluated as amputation without metacarpal resection at the PIP joint or proximal thereto.  Under Diagnostic Code 5154, for the minor hand, a 10 percent evaluation is warranted for amputation of the long middle finger without metacarpal resection at the PIP joint or proximal thereto and a 20 percent evaluation is assigned for amputation of the long finger with metacarpal resection where more than one-half of the bone is lost.  38 C.F.R. § 4.71a, Diagnostic Code 5154.  However, as discussed above, there is no competent medical evidence of ankylosis of any of the joints in the left middle finger.  Therefore, the Veteran's left middle finger disability cannot be rated as an amputation.  

However, the Board has also considered whether the Veteran is entitled to a compensable evaluation for his left middle finger disorder under other pertinent diagnostic codes.  As noted above, under 38 C.F.R. § 4.71a, Diagnostic Code 5229, a compensable 10 percent rating can be assigned if there is limitation of motion of the left middle finger with a gap of one inch (2.5 cm) or more between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible.  During the July 2012 VA examination, the examiner noted a gap less than 1 inch between the fingertips of the left long finger and the proximal transverse crease of the palm during finger flexion exercises, but added that painful motion began at a gap of one inch (2.5 cm) or more.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that 10 percent evaluation, and no higher, for the dislocated left middle finger disability is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5229 from July 23, 2012.

The Board has also considered whether there is any additional functional loss of the Veteran's left middle finger.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  However, in light of the 10 percent disability rating assigned herein, the Veteran is now in receipt of the maximum schedular evaluation for limitation of motion of the left long finger.  Furthermore, both the June 2010 and July 2012 VA examiners commented that the Veteran's range of motion was not additionally limited following repetitive movement.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's left middle finger disability is not warranted.  (Because the limitation qualifying for a compensable rating was not shown until the 2013 examination, a compensable rating prior to that time is not warranted.)

Major Depressive Disorder

The Veteran's service-connected major depressive disorder is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400.  Under that DC, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships).  Id.

Lastly, a 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  Rather, the list of examples provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

For purposes of considering the evidence in connection with the psychiatric issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The record includes VA outpatient treatment records dated from 2007 to 2012, the October 2007, October 2008 and January 2012 VA examination reports, private treatment records issued by the Veteran's primary care provider, Dr. E.G., and lay statements submitted by the Veteran.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected major depressive disorder.  

Progress notes issued by Dr. E.G., and dated in May and June 2001, reflect that the Veteran was diagnosed with having anxiety and depression.  During a July 2001 treatment visit, the Veteran reported to experience depression due to various medical reasons and the recent loss of his job.  

During a July 2007 VA Mental Health consultation, the Veteran admitted to experiencing a myriad of psychiatric symptoms, to include loss of energy, social withdrawal, behavioral changes, and anxiety.  The mental status examination findings revealed a dull level of alertness, and further reflected a depressed mood and a blunted affect.  However, the Veteran's behavior was described as cooperative, and his judgment and insight were shown to be intact.  When asked what his weaknesses were, the Veteran responded that he had poor social skills.  He also reported to experience poor sleep, a lack of interest in daily activities, low motivation, social isolation, irritability and anxiety attacks.  The Veteran further added that he felt depressed nearly "75 [percent] of the time."  According to the Veteran, he has a difficult time communicating with others and lacks appropriate social skills - issues that created problems in his current relationship.  Based on her evaluation of the Veteran, the VA social worker assessed the Veteran with having an adjustment disorder with depressed mood and assigned him a GAF score of 65.  

Subsueqent VA outpatient records reflect that the Veteran was seen on a regular basis for symptoms of anxiety, depression, anger and irritability.  The Veteran attributed a majority of these symptoms to his recent divorce, which was not finalized.  

The Veteran was afforded a VA psychiatric examination in October 2007, at which time he provided his pre-military and military history.  According to the Veteran, he experienced "social problems" from the outset of his Navy career, and always isolated himself from his fellow servicemen.  He reportedly began experiencing depression after contracting meningitis and gastroenteritis in service and being hospitalized for several months - something which set him behind in his boot camp training.  The Veteran recalled experiencing depression as a result of the "after effects of what happened to [him] in boot camp" and noted that he sought treatment from a mental healthcare provider for several months as a result of his symptoms.  With regard to his current interpersonal relationships, the Veteran explained that he had been married twice, and his first marriage ended after just one year.  He also reported that he was currently separated from his second wife, and had recently filed for divorce.  The Veteran attributed the demise of his marriage to several reasons, to include a lack of communication, and an incident that occurred in August 2007 wherein a fight between him and his wife led to an episode of domestic violence and resulted in his arrest.  He denied becoming violent during this altercation and added that the domestic violence charges had since been dropped.  With regard to other social relationships, the Veteran reportedly had four close friends at the time, and noted that two of those friends lived far away.  The Veteran commented that he tends to stays to himself and had been that way "ever since [he] joined the Navy."  

The Veteran reported having attempted suicide in the past and recalled an incident wherein he contemplated suicide after a series of events, to include failing out of college, losing his job and a broken relationship, occurred in his life.  According to the Veteran, he had to be talked out of committing suicide by a family member.  The Veteran also reportedly became suicidal several months earlier due to his current relationship stressors, but denied attempting suicide.  With regard to his current symptoms, the Veteran stated that he typically gets three to four hours of uninterrupted sleep a night, but attributed this to his sleep apnea.  However, the Veteran did note that he has difficulty sleeping when feeling sad or angry.  He further attributed his drowsiness and poor concentration, symptoms that at times led him to deliver mail to the wrong address, to his sleep impairment.  The Veteran also endorsed symptoms of guilt, loss of energy, poor concentration, and feelings of self-dislike and being self-critical.  On mental examination, the VA examiner described the Veteran's affect as normal, and his attitude as cooperative, friendly, relaxed and attentive.  He was shown to be oriented to person, place and time, and his thought process and thought content were described as unremarkable.  The Veteran denied the presence of any homicidal or suicidal thoughts, and further denied experiencing any panic attacks.  According to the VA examiner, the Veteran did not exhibit any inappropriate behavior and his psychiatric disorder did not affect his activities of daily living.  He (the VA examiner) also described the Veteran's recent and remote memory as normal and added that the Veteran's impulse control was good.  Based on his interview with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having moderate and recurrent major depressive disorder, and assigned him a GAF score of 61.  The examiner noted that the Veteran worked as a mail carrier for the U.S. Postal Service, and found that his depressive disorder did create a mild level occupational impairment, stemming from his difficulty concentrating and paying attention - factors that led to certain errors on the job, to include putting mail in the wrong mailbox.  The examiner also noted that the Veteran's low energy level, irritability and loss of enjoyment were contributing factors to the Veteran's reported social withdrawal.  

The Veteran was afforded another VA psychiatric examination in October 2008, at which time he claimed to take anti-anxiety medication and visit a psychiatrist every three months for treatment.  The Veteran reported that although the therapy was helping, he still experienced depression and his level of anxiety was more variable over time.  On examination, the VA examiner described the Veteran's appearance as clean and casually dressed, and his attitude as cooperative, relaxed and attentive.  The examiner also described the Veteran's mood as euthymic, but commented that the Veteran reported to feel quiet, frustrated, anxious and both hopeless and hopeful most of the time.  Although the Veteran reported to have ongoing difficulty sleeping that appeared to be worsening, the record is unclear as to whether his sleep impairment was due to his psychiatric disorder or to other medical problems to include his sleep apnea and migraine headaches.  The Veteran denied the presence of any homicidal and suicidal thoughts, and further denied any problems completing his activities of daily living as a result of his service-connected depressive disorder.  With regard to his current symptoms, the Veteran reported to experience fatigue, irritability and very little appetite.  He also stated that he often felt like crying but could not.  Based on her evaluation of the Veteran, the VA examiner once again diagnosed the Veteran with having moderate, recurrent major depressive disorder, and assigned him a GAF score of 60.  With regard to how his disorder affects his occupational functioning, the examiner noted that although the Veteran experienced decreased concentration, increased absenteeism and memory loss due to his disorder, most indicators of his occupational and social functioning were unchanged from the time of his October 2007 VA examination.  

Subsequent VA outpatient records document the Veteran's reported symptoms of anxiety and depression during follow-up treatment visits for management of his medication.  During an April 2009 VA treatment visit, the Veteran reported to experience ongoing problems with sleep, anger, depression and anxiety and attributed these symptoms to work-related stressors, as well as his ongoing divorce proceedings.  During an October 2009 VA treatment visit, the Veteran reported to feel depressed due to the demise of his relationship.  A November 2009 Mental Health Medication Management Note reflects the Veteran's ongoing symptoms of irritability and depression.  The Veteran noted that he had recently gotten into a physical altercation with a co-worker which resulted in him being placed on a two-day suspension.  The Veteran also reported to feel down due to feelings of loneliness, especially with the holidays approaching.  At a June 2010 VA treatment visit, the Veteran stated that he continued to experience trouble controlling his temper at times.  

The Veteran was most recently afforded a VA psychiatric examination in January 2012, at which time, he provided additional information regarding his experiences in the military, as well as the current status of his relationship.  According to the Veteran, he and his second wife were still married to one another, and although they endured a period of marital strife several years earlier, which led to their separation, they were currently back together.  He characterized his marriage as "average" and stated that while they still got into arguments, his wife was "better with [him] now."  With regard to his social relationship, the Veteran described his wife as his best friend and stated that they spent most of their time together.  According to the Veteran, they often go to movies together, and regularly attend his son's football games.  The Veteran also reported to read and meditate and stated that when he is not at work, he is usually reading or lifting weights to keep his mind off any negativity.  The Veteran denied any current treatment for his psychiatric symptoms, and further denied a history of any suicide attempts or episodes of physical violence in recent years.  According to the Veteran, if he had to evaluate his life he would assign it a "C- or D+" as he does not feel that he is the man he is supposed to be despite the fact that he does love his children.  

The examiner described the Veteran's attitude as sullen and indifferent initially, but noted that it "improved significantly with rapport building."  The examiner further noted that the Veteran was well oriented in all spheres and in no apparent distress, and described the Veteran's thought content and thought process as unremarkable.  Although the Veteran reported to have sleep impairment, he attributed this to his obstructive sleep apnea and noted to use a continuous positive airway pressure (CPAP) device to help him sleep.  The Veteran did not express any suicidal or homicidal ideation, and his judgment was described as sound while his insight was shown to be intact.  According to the examiner, although the Veteran was late to his examination due to having over slept, and presented with a "[c]asually dressed [and] poorly groomed" appearance, there was no indication of anxiety or over-concern in his demeanor.  The Veteran demonstrated good eye contact and was cooperative during the examination, and the examiner described the Veteran's affect as euthymic, with no evidence of depression observed or reported.  The examiner further observed the Veteran to be of good basic intelligence with a normal memory for both past and recent events, and no discernable gross cognitive impairment.  In addition, the examiner did not observe any indication of hallucinations, delusions or paranoid thinking.  Based on his evaluation of the Veteran, the examiner found that the Veteran did not exhibit any psychiatric symptoms and determined that the Veteran did not have a diagnosis of a mental disorder.  The examiner also assigned the Veteran a GAF score of 80.  

Overall, the Board finds that the Veteran's level of impairment and symptoms do not equate to a level that would exceed a 30 percent rating.  In that regard, the Board notes that the Veteran has been married to his second wife since 1994, and although they experienced some marital difficulties several years prior, they were able to resolve these issues and work things out.  Although the Veteran described his marriage as average, he indicated that the nature of their relationship had improved from what it was before.  The Veteran further reported a good relationship with his children, and noted that he and his wife were involved with their children's school activities, and regularly attended their son's football games.  Furthermore, the Veteran has been employed as a full-time mail carrier with the U.S. Postal Service for over seven years.  While the earlier examination reports documented the Veteran's reported difficulty concentrating and carrying out some of his occupational duties due to his major depressive disorder, the Veteran did not report any such difficulties at the January 2012 VA examination.  In fact, the Veteran stated that although he has occasional disagreements with management, his performance evaluations were "fair" and he was in no danger of losing his job.  As such, even if the Veteran did have a difficult time carrying out his occupational duties due to his psychiatric symptoms, his symptoms appear to have improved since this time as the record reflects that he no longer experienced these same difficulties.  

The evidence demonstrates that the Veteran's major depressive disorder is primarily manifested by impaired sleep, anxiety, a depressed mood, difficulty concentrating, anger and irritability.  While the Veteran contends that his psychiatric symptoms are more severe than the disability rating reflects, the Board notes that symptoms suggestive of higher ratings, such as panic attacks more than once a week, impaired judgment, impaired abstract thinking, memory impairment, difficulty in understanding complex commands, circumstantial speech, obsessional rituals, disorientation, hygiene neglect, delusions, and hallucinations, were expressly found to be absent or not noted on examination.  In evaluating the severity of the Veteran's major depressive disorder, the Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan, 16 Vet. App. at 443.  However, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 50 percent disability rating, as the rating criteria specifically requires "occupational and social impairment with reduced reliability and productivity due to such symptoms as . . . ."  38 C.F.R. § 4.130, DC 9413 (emphasis added).  Thus, to warrant a 50 percent rating, the evidence must demonstrate a depressive disorder manifested by symptoms typical of or equivalent to those in the rating criteria for a 50 percent rating.  Moreover, to warrant a 50 percent rating, the evidence must demonstrate that the Veteran's major depressive disorder results in "occupational and social impairment with reduced reliability and productivity."  Id.  Evidence of such is simply lacking in this case.

The Board acknowledges the medical records documenting the Veteran's symptoms of anxiety and depression as well as occasional outbursts of violence.  However, the Veteran denied becoming violent during the August 2007 altercation with his wife, and the reported physical altercation with his co-worker, as documented in the November 2009 Mental Health Medication Management Note, appears to be an isolated incident.  Moreover, the Veteran exhibited symptoms of anxiety and depression throughout the appeal period, and these symptoms were acknowledged and taken into consideration by his treatment providers as well as his VA examiners.  Indeed, despite these symptoms, the October 2007 VA examiner characterized the Veteran's mood as "relaxed" and "lackadaisical" and his attitude as cooperate and friendly, and the October 2008 VA examiner characterized the Veteran's mood as euthymic.  Moreover, the more recent medical evidence of record is negative for any of sign or indication of these symptoms.  The Board also acknowledges earlier treatment records documenting the Veteran's reported suicidal and homicidal ideation.  These episodes also appear to be isolated incidents that were specific to particular circumstances in the Veteran's life.  The Veteran occasionally endorsed prior suicidal ideations that had since resolved throughout the appeal period, and these symptoms were taken into consideration by his treatment providers and the October 2007 and October 2008 examiners.  As such, the Board finds that these symptoms have been contemplated in the 30 percent disability rating assigned.  

With regard the GAF scores, the Veteran's GAF scores during the relevant time period have ranged between 60 and 80.  The Board notes that GAF scores ranging from 50 to 60 could potentially be reflective of the symptomatology necessary to support assignment of a higher rating.  However, symptoms illustrative of a higher (50 percent) rating have generally not been demonstrated in this case.  The Board also notes that regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2013).  Notably, the Board finds that the evidence does not reflect moderate symptoms such as flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social and occupational functioning, as evidenced by the Veteran's own statements that he was doing well at his job and that he has good familial relationships and several friends with whom he socializes.  The Board therefore finds that the actual symptoms reflected in the treatment records and VA examination reports are more probative than GAF scores of 60 in terms of evidentiary value.  Accordingly, the Board finds in the instant case that the Veteran's milder underlying symptomatology as described by the medical and lay evidence of record is more compatible with the assignment of GAF scores in the 61 to 80 range.  

Based on the foregoing, the Board does not find that the Veteran's major depressive disorder has had a more severe impact on his occupational and social functioning than that contemplated by the 30 percent rating, and entitlement to a rating in excess of 30 percent is therefore not warranted.  In finding that an evaluation greater than that currently assigned is not warranted during the relevant time period, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an increased rating at any point during the claim period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013); see Fenderson, supra.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  As noted above, the very symptoms the Veteran has reported and have been found on examinations are those contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular rating is not warranted.  


ORDER

New and material evidence having been submitted, the claim of service connection for sinusitis is reopened, and to this limited extent, the appeal is granted.  

New and material evidence having been submitted, the claim of service connection for bronchitis is reopened, and to this limited extent, the appeal is granted.  

Entitlement to service connection for hearing loss of the left ear is denied.  

Entitlement to a 10 percent rating for service-connected dislocation of the left middle finger is granted from July 23, 2012, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for the Veteran's service-connected major depressive disorder is denied.  



REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2012); 38 C.F.R. § 3.159.  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Hearing Loss of the Right Ear

It is undisputed that the Veteran is currently diagnosed with sensorineural hearing loss in his right ear.  See VA Audiological Examination Reports, December 2010 and February 2012.  As previously discussed, results of the January 1990 audiological evaluation revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 0, 0, 10, 30 and 40.  Although the Veteran's right ear hearing loss was not considered to be disabling, and he was found to be qualified for basic training and active service, the audiological evaluation does reflect a hearing loss disability in the right ear.  See 38 C.F.R. § 3.385 (2013).  Consequently, a relevant inquiry is whether the Veteran's right ear hearing loss was aggravated during active duty service.  

The remainder of the Veteran's service treatment records is absent for any complaints or signs of hearing problems.  The audiometric findings from the February 1992 Reference Audiogram were similar to the findings at enlistment.  As noted above, results of the December 1993 separation audiological evaluation revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 15, 10, 15, 30, and 35.  

The relevant post-service treatment records consist of the December 2010 and February 2012 VA examination reports.  Although the evidence of record also contains VA outpatient treatment records dated from May 1997 to July 2012, these records are clear for any complaints of, or treatment for hearing problems.  

At the December 2010 VA examination, the Veteran once again described his in-service exposure to noises and sounds emitted by aircraft carriers and jets during his period of service in the U.S. Navy.  He also reported to have noise exposure while working in a "shingle factory for 2 years" after service.  According to the Veteran, he always wore hearing protection when necessary both during service and afterwards.  The Veteran also relayed a history of childhood ear infections.  Based on the December 2010 audiometric findings, the VA examiner diagnosed the Veteran with normal to moderately severe sensorineural hearing in the right ear and determined that said right ear hearing loss did not undergo an increase beyond the normal progression of the disease while on active duty.  The VA examiner also concluded that the right ear hearing loss was not permanently aggravated by military noise exposure.  In reaching this conclusion, the VA examiner referenced the Veteran's audiometric findings at enlistment and noted that the right ear auditory thresholds in the 3000 and 4000 frequency range was 30 and 40 decibels, respectively.  She also referenced the Veteran's audiometric finding at separation and noted that his right ear auditory thresholds were shown to be 30 and 35 decibels at frequencies 3000 and 4000 Hertz.  Unfortunately, other than commenting on these results, the VA examiner did not address their significance, nor did she discuss how these results helped her arrive at her conclusion.  By referencing the Veteran's right ear auditory thresholds in certain frequencies at enlistment and separation, the VA examiner may have been "implying" that these records did not show any significant standard threshold shifts in the right ear during active duty.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran underwent another audiological evaluation in February 2012, and based on these audiometric findings, the VA examiner diagnosed the Veteran with sensorineural  hearing loss in the right ear.  According to the VA examiner, the Veteran's hearing loss existed prior to service but was not aggravated beyond normal progression in service.  In her rationale, this examiner also referenced the January 1990 audiometric findings and noted that the Veteran's right ear auditory threshold in the frequency 4000 Hertz was 40 decibels thereby reflecting mild hearing loss.  Although the explanation provided the reasoning as to why the examiner determined that the Veteran's hearing loss existed prior to service, it does not offer an explanation for why his pre-existing hearing loss was not aggravated beyond normal progression in service.  Indeed, the VA examiner did not provide a rationale or reason in support of this conclusion.  

As it remains unclear what the basis for the VA medical opinions was, another remand is necessary for a clarifying VA medical opinion.  38 C.F.R. §3.159 (c) (4).  

Sinusitis and Bronchitis

The Veteran contends that he is entitled to service connection for sinusitis and bronchitis as he was treated for these conditions during active service and has had sinusitis and bronchitis since his separation from service.  The Veteran's service treatment records document treatment for sinusitis and sinus congestion in March 1990, March 1991 and June 1991.  In addition, a March 1990 Emergency Care and Treatment report reflects that the Veteran was taken to the military hospital, at which time he reported to have a sore throat and cold of four days duration.  After evaluating the Veteran, the treatment provider determined that the Veteran was dehydrated and diagnosed him with bronchitis.  However, sinus x-ray studies taken the following month, during his April 1990 hospitalization for aseptic meningitis, rhabdomyolysis, hepatitis A, viral gastroenteritis, aspiration pneumonia, and reactive depression, were interpreted as "unremarkable."  The Veteran was seen at sick call again in April 1993 with complaints of coughing, body aches and nausea.  The treatment provider noted that the Veteran had a history of prior bronchitis and upper respiratory infection, recommended that the Veteran undergo a computed tomography angiography (CTA) of the lungs, and assessed the Veteran with "R/O [rule out] bronchitis."  At the December 1993 separation examination, although the clinical evaluation of the Veteran's lungs and chest, as well as his ears, nose and throat was shown to be normal, the Veteran did report a positive history of ear, nose and throat trouble in his medical history report.  

Although post-service VA examination reports dated in October 2005 and October 2008 were negative for any sinus or respiratory abnormalities and revealed normal ear, nose and throat (ENT) and pulmonary systems, additional VA and private treatment records reflect treatment for multiple episodes of bronchitis, sinusitis, sinus congestion and sinus tenderness throughout the years.  Indeed, a December 1997 VA treatment report reflects the Veteran's complaints of chest and head congestion and a productive cough and further demonstrates a diagnosis of bronchitis.  A March 2007 VA Emergency (ER) Department note reflects that the Veteran presented with complaints of nasal congestion and sinus problems of one week duration.  A subsequent VA ER Department note dated in April 2007 reflects that the Veteran was seen again with complaints of sinus pain.  On physical evaluation, the treatment provider diagnosed him with sinusitis.  Treatment records issued by his primary care provider, Dr. E.G., and dated in June 2006, March 2007, October 2007 and June 2009 also document the Veteran's complaints of sinus problems, as well as a diagnosis of sinusitis.  

In a hand-written statement dated in December 2010 and signed by Dr. E.G., the Veteran's primary care provider indicated that he had been treating the Veteran since 2000, and further noted that during several of these visits, he had treated and diagnosed the Veteran with sinusitis and bronchitis.  According to Dr. E.G., after the Veteran's most recent treatment visit, he decided to refer the Veteran to an ENT specialist for more advanced treatment of his chronic sinusitis and bronchitis.  In December 2010, the Veteran was seen by an ENT specialist, G.A., M.D., who took note of his complaints that his nose becomes congested at night.  After evaluating the Veteran's nasal airway, Dr. G. assessed the Veteran with having turbinate hypertrophy, laryngopharyngeal reflux and obstructive sleep apnea (OSA).  

The Veteran was afforded another VA Nose, Sinus, Larynx and Pharynx Examination in May 2011, at which time he reported a history of recurrent sinus infections and noted to experience difficulty breathing through his nose.  Upon physical examination of the Veteran, the VA examiner observed tenderness in the frontal sinus cavity but did not find evidence of an active sinus disease.  The examiner further noted no signs of nasal obstruction and described the nasal turbinates as "pink and boggy."  The VA examiner further noted that upon auscultation of the lungs, the Veteran had "late expiratory wheezing to [the] anterior and posterior upper lobes" as well as "obvious nasal congestion and [a]lmost non-productive cough."  The examiner also reviewed results from an April 2011 chest x-ray, the findings of which were absent for pneumothorax or pleural effusion and showed the lungs to be clear.  In addition, the examiner reviewed the October 2005 x-ray films of the paranasal sinuses, the impression of which was negative for any objective evidence of an acute disease.  Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having chronic sinusitis and bronchitis with turbinate hypertrophy.  However, after reviewing the December 2010 treatment records issued by Dr. G.A., the VA examiner relied on these examination findings in concluding that the Veteran did not have a sinus problem.  According to the examiner, the Veteran had a diagnosis of OSA, turbinate hypertrophy and laryngopharyngeal reflux.  The examiner further stated that since the new evidence provided did not show the Veteran to have a current sinus infection, "there can be no relation to his in service treatment for sinusitis, and therefore there can be no nexus."  

The Board finds this opinion to be unclear and somewhat contradictory.  The examiner appears to have diagnosed the Veteran with having sinusitis, but then determined that the Veteran did not have a current sinus problem in light of the December 2010 physical examination results.  In addition, the examiner diagnosed the Veteran with having bronchitis, but failed to address the etiology his bronchitis, to include whether his bronchitis was incurred in, or related to his period of military service.  Moreover, even if the Veteran did not have current diagnoses of sinusitis and bronchitis, the evidence of record reflects that he was diagnosed with having these disorders by Dr. E.G. through his handwritten December 2010 statement.  Furthermore, private treatment records issued by Dr. E.G., and dated from October 2006 to November 2009 reflect ongoing treatment for, and a diagnosis of sinusitis.  A January 2011 VA Emergency Department note also reflects a diagnosis of sinusitis.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

As such, even if the Veteran's sinusitis and bronchitis may have since resolved since filing his claims in September 2002, the evidence demonstrates that he was diagnosed as having sinusitis and bronchitis during the pendency of the claim.  As such, additional medical examinations that consider all of the evidence of record, and which provide etiological opinions with sufficient explanations regarding the Veteran's sinusitis and bronchitis, are necessary. 

Migraine Headaches

The Board notes that additional evidence in the form of VA outpatient records and examination reports have been associated with the claims file and/or scanned into the Virtual VA Claims processing system after the issuance of the most recent Supplemental Statement of the Case (SSOC) in connection to this disorder (in February 2010).  These records reflect outpatient treatment for, and examinations of, the Veteran's service-connected headaches and residual health complications arising therefrom.  The Board acknowledges that the RO recently readjudicated the Veteran's claim for a higher rating for his migraine headaches in the August 2012 rating decision.  However, the RO only documented having reviewed VA outpatient records dated from June 2010 to May 2011 in the rating decision.  It does not appear that the RO reviewed VA outpatient records dated from December 2007 to July 2012 that were uploaded onto the Virtual VA Claims processing system in July 2012 and August 2012.  These records contain medical evidence pertinent to the Veteran's claim.  Any pertinent evidence must be referred to the agency of original jurisdiction (AOJ) for initial review.  Therefore, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to review this evidence and readjudicate the Veteran's claim.  See 38 C.F.R. § 19.31 

Facial Twitch/Tic

In the August 2013 Appellant's Brief, the Veteran, through his representative, asserted that his service-connected facial twitch had worsened since his last VA examination.  The evidence reflects that the Veteran was last afforded a VA examination in connection to this disorder in October 2008.  VA outpatient records reflect that the Veteran recently presented with complaints of right-sided facial numbness and drooping.  See VA outpatient record dated in February 2012.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been over five years since the Veteran's last VA examination in connection with this disorder, and given that the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In addition, the record reflects that the Veteran has continued to receive treatment for this disorder at the VA Medical Center (VAMC) in Louisville, Kentucky.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Request relevant records pertaining to treatment the Veteran has received for his headaches, facial twitch, sinusitis, and bronchitis from the VA Medical Center (VAMC) in Louisville, Kentucky, from April 2012 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2.  Contact the Veteran and request that he provide the full name and most recent address for Dr. E.G. (if the address is different from the address for the Rockland Memorial Hospital).  After acquiring this information, the AOJ should instruct the Veteran to complete a release form authorizing VA to request his recent private medical records from Dr. E.G..  

After securing the appropriate release forms from the Veteran, the AOJ should attempt to obtain private treatment records pertaining to any treatment provided to the Veteran for his bronchitis and sinusitis from 2011 to the present time.  If any records are not obtained, the AOJ must inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated into the record.  

3.  Then, once these records have been obtained, schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any bronchitis present.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the March 1990 clinical report that document the Veteran's in-service treatment for bronchitis.  The examiner should also take into consideration the December 1997 treatment report which reflects a diagnosis of bronchitis.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of acute and/or chronic bronchitis.  For any bronchitis diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for bronchitis.  The examiner should understand that even if the Veteran's bronchitis has since resolved, if the Veteran was diagnosed as having bronchitis anytime during the pendency of the claim (since September 2002) he or she must provide an opinion addressing whether a previous diagnosis of bronchitis made anytime during the pendency of the claim (since September 2002) is/was at least as likely as not related to the Veteran's military service, to include his in-service treatment for bronchitis.  In answering this question, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment for bronchitis since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4.  The Veteran should also be scheduled for another VA sinus examination to determine the nature and etiology of any chronic or acute sinusitis present.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the March 1990, March 1991 and June 1991clinical records that document the Veteran's in-service treatment for sinus problems and nasal congestion.  The examiner should also take into consideration the post-service treatment records reflecting ongoing treatment for, and diagnoses of sinusitis (See VA treatment records dated in March and April 2007 and January 2011 and private treatment records issued by Dr. E.G. and dated in June 2006, March 2007, October 2007 and June 2009.)  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of acute and/or chronic sinusitis.  For any sinusitis diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for sinusitis.  The examiner should understand that even if the Veteran's sinusitis has since resolved, if the Veteran was diagnosed as having sinusitis anytime during the pendency of the claim (since September 2002) he or she must provide an opinion addressing whether a previous diagnosis of sinusitis made anytime during the pendency of the claim (since September 2002) is/was at least as likely as not related to the Veteran's military service, to include his in-service treatment for sinusitis.  In answering this question, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment for sinusitis and sinus problems since service.  The examiner must set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5.  Refer the claims file to the same VA audiologist who conducted the February 2012 VA audiological examination, or another VA audiologist if the previous examiner is unavailable.  The claims folder and all records on Virtual VA must be made available to the examiner.  The examiner should specifically take into consideration the January 1990 enlistment examination report, the February 1990 Reference audiogram, the December 1993 Hearing Conservation Data sheet, and the December 1993 separation examination report.  

Following a review of the record, the examiner must provide a medical opinion as to whether the Veteran's loss of hearing acuity in the right ear underwent any worsening during active military service beyond what would be expected for normal progression.  A detailed explanation should be provided; in particular, the examiner should say why there was or was not any worsening.  The pertinent audiograms should be used to explain why and an explanation should be provided as to what each means relative to earlier audiograms and why each did or did not represent a worsening.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

6.  Then, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a neurology examination to determine the nature and severity of his facial twitch/tic.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  The examination report should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should describe the Veteran's facial twitch/tic symptoms, to include the frequency and severity of the symptoms (i.e., in terms of whether they are mild, moderate or severe), as well as any muscle groups involved.  The examiner should specifically comment on the impact of the Veteran's facial twitch/tic upon his social and occupational activities.  A rationale for all opinions expressed must be provided.  

7.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  (Because the Veteran's rating for migraine headaches is at the highest schedular rating, consideration should be given to referring the issue to the Director, Compensation and Pension Service, for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).)  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


